Per Curiam:
We conclude that the article complained of is not libelous per se, and that it requires the extrinsic facts which are alleged in the complaint to make it so. In these circumstances the article is not actionable unless special damage be alleged. The judgment and order appealed from should, therefore, be affirmed, with costs, with leave to plaintiff to serve an amended complaint within twenty days upon payment of said costs. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Martin, JJ.; Clarke, P. J., and Martin, J., dissent. Judgment and order affirmed, with costs, with leave to the plaintiff to serve an amended complaint within twenty days from service of order upon payment of said costs.